Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 22-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art reference, Khor et al. does not specifically teach after having all the limitations determining a personality profile based on impression type, content of the discussion, the at least one attribute, and the at least one value, creating a conversation profile based on the at least one attribute, the at least one value associated with the voice impressions, and the personality profile and determine at least one action plan queue according to the conversation profile and recognized patterns in at least one selected from a group comprising statistical data and historical conversation profile. Khor teaches creating a conversation profile based on the at least one attribute, the at least one value associated with the voice impressions (see abstract; fig.2; col.1, lines 34-50, col.7, lines 37-51, col.10, lines 57-67, col.11, lines 1-60), whereas, there is no prior art reference has been found to combine with the teaching of Khor to teach the limitations of the independent claims. 

          For the above reasons, claims 23-28, 30-35 and 37-42 are allowed for their dependency from independent claims. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD S ELAHEE/                                                                                                                                                                                                      MD SHAFIUL ALAM ELAHEE
Primary Examiner
Art Unit 2653
February 26, 2022